 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for ANDRES HERRERA-SEFERINO

 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                               Case No. 3:19-cr-00050-MMD-WGC
12
                   Plaintiff,                                STIPULATION TO CONDUCT
13                                                           SENTENCING HEARING VIA
            v.
                                                             VIDEO CONFERENCE
14
     ANDRES HERRERA-SEFERINO,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for ANDRES HERRERA-SEFERINO and NICHOLAS A. TRUTANICH,
21   United States Attorney, and ANDOLYN R. JOHNSON, Assistant United States Attorney,
22
     counsel for the UNITED STATES OF AMERICA, that the Sentencing hearing set for March
23
     30, 2020, at 11:00 AM, be conducted via Zoom video conferencing.
24
25          In support of this stipulation, defendant states as follows:

26
 1          1.      This is a joint request by counsel for the Government and counsel for the
 2   Defendant, Mr. Herrera-Seferino.
 3
            2.      This request is made in order to protect the safety of Mr. Herrera-Seferino, as
 4
     well as the parties, the Court, and all staff, in light of the COVID-19 pandemic.
 5
 6          3.      Mr. Herrera-Seferino will need a Spanish speaking interpreter for the hearing.

 7   DATED this March 25, 2020.
 8
         RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
 9       Federal Public Defender                          United States Attorney

10
      By /s/ Kate Berry                .              By /s Andolyn R. Johnson                .
11       KATE BERRY                                      ANDOLYN R. JOHNSON
         Assistant Federal Public Defender              Assistant United States Attorney
12       Counsel for                                    Counsel for the Government
         ANDRES HERRERA-SEFERINO
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for March
 4
     30, 2020, at 11:00 AM, be conducted via Zoom video conferencing.
 5
 6
                        25th day of March, 2020.
            DATED this ______
 7
 8
 9
                                                ______________________________________
10
                                                CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
